                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  VERNON CHARLES PATTON,                            )
                                                    )
         Plaintiff,                                 )
                                                    )       No. 2:19-cv-02172-TLP-tmp
  v.                                                )
                                                    )       JURY DEMAND
  STATE OF TENNESSEE,                               )
                                                    )
         Defendant.                                 )


                     ORDER DISMISSING COMPLAINT,
        CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH,
            AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       Plaintiff Vernon Charles Patton, an inmate at the Shelby County Criminal Justice Center

in Memphis, Tennessee, sued pro se the State of Tennessee under 42 U.S.C. § 1983.

(ECF No. 1.) After Plaintiff filed the necessary financial documents, (ECF No. 5), the Court

granted leave to proceed in forma pauperis and assessed the civil filing fee under the Prison

Litigation Reform Act (“PLRA”), 28 U.S.C. §§ 1915(a)–(b). (ECF No. 6.)

                                        BACKGROUND

       Plaintiff alleges that the legislative branch of the State of Tennessee “has failed to

provide legal recourse to citizens aggri[e]ved by judges who violate their rights.” (ECF No. 1 at

PageID 2.) He asserts that the Tennessee Board of Judicial Conduct (“TBJC”) is constitutionally

flawed because it is made up of judges who are not subject to oversight and because it fails to

enforce the Codes of Judicial Conduct. (Id.) He contends that he “has been subjected to

numerous abuses of discretion by the T.B.J.C.” (Id. at PageID 3.) He seeks injunctive relief and

compensatory and punitive damages. (Id. at PageID 3–4.)
                                      LEGAL STANDARDS

I.     Screening Requirements Under 28 U.S.C. § 1915A

       The Court must screen prisoner complaints and to dismiss any complaint, or any portion

of it, if the complaint—

       (1)     is frivolous, malicious, or fails to state a claim upon which relief may be
               granted; or

       (2)     seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       As to step one, in assessing whether the complaint states a claim on which relief may be

 granted, the Court applies the standards under Federal Rule of Civil Procedure 12(b)(6), as

 stated in Ashcroft v. Iqbal, 556 U.S. 662, 677–79 (2009), and in Bell Atlantic Corp. v. Twombly,

 550 U.S. 544, 555–57 (2007). Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Under

 those standards, the Court accepts the complaint’s “well-pleaded” factual allegations as true and

 then determines whether the allegations “plausibly suggest an entitlement to relief.” Williams v.

 Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory

 allegations “are not entitled to the assumption of truth” because they are not “factual” and legal

 conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679. And Federal

 Rule of Civil Procedure 8 provides guidance on this issue.

       Even though Rule 8 only requires a complaint to contain “a short and plain statement of

 the claim showing that the pleader is entitled to relief,” it also requires factual allegations to

 make a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S.

 at 555 n.3.

       Courts conducting the screening analysis will accord slightly more deference to pro se

complaints than to those drafted by lawyers. “Pro se complaints are to be held ‘to less stringent
                                                   2
standards than formal pleadings drafted by lawyers,’ and should therefore be liberally

construed.” Williams, 631 F.3d at 383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir.

2004)). That said, pro se litigants are not exempt from the requirements of the Federal Rules of

Civil Procedure. Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v.

Matauszak, 415 F. App’x 608, 612, 613 (6th Cir. 2011) (affirming dismissal of pro se complaint

for failure to comply with “unique pleading requirements” and stating “a court cannot ‘create a

claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l Travelers

Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

II.    Requirements to State a Claim Under 42 U.S.C. § 1983

       Plaintiff sued here under 42 U.S.C. § 1983. To state a claim under § 1983, a plaintiff

must allege two elements: (1) a deprivation of rights secured by the “Constitution and laws” of

the United States, and (2) that a defendant caused harm while acting under color of state law.

Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970). For his complaint to succeed, Plaintiff

must satisfy these requirements.

                                           ANALYSIS

       Plaintiff names only the State of Tennessee as a defendant here, but he cannot sue the

State. The Eleventh Amendment to the United States Constitution provides that “[t]he Judicial

power of the United States shall not be construed to extend to any suit in law or equity,

commenced or prosecuted against one of the United States by Citizens of another State, or by

Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. The Eleventh Amendment

has been construed to prohibit citizens from suing their own states in federal court. Welch v. Tex.

Dep’t of Highways & Pub. Transp., 483 U.S. 468, 472 (1987); Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984); see also Va. Office for Protection & Advocacy v. Stewart,

                                                 3
563 U.S. 247, 253–54 (2011) (“A State may waive its sovereign immunity at its pleasure, and in

some circumstances Congress may abrogate it by appropriate legislation. But absent waiver or

valid abrogation, federal courts may not entertain a private person’s suit against a State.”

(citations omitted)). Tennessee has not waived its sovereign immunity and therefore Plaintiff

may not sue the state for damages or injunctive relief. See Tenn. Code Ann. § 20-13-102(a).

Moreover, a state is not a person under 42 U.S.C. § 1983. Lapides v. Bd. of Regents of the Univ.

Sys. of Ga., 535 U.S. 613, 617 (2002); Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

(1989).

          If Plaintiff seeks to sue the TBJC, he also fails to state a claim. Like a state, a state

agency or entity is not a “person” subject to suit under § 1983. See Will, 491 U.S. at 71; Howlett

v. Rose, 496 U.S. 356, 365 (1990). Plaintiff’s complaint therefore fails to state a claim for relief

and is dismissed.

                                AMENDMENT UNDER THE PLRA

          The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944,

951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam)

(“Ordinarily, before dismissal for failure to state a claim is ordered, some form of notice and an

opportunity to cure the deficiencies in the complaint must be afforded.”). But courts need not

grant leave to amend where an amendment cannot cure the deficiency. Gonzalez-Gonzalez v.

United States, 257 F.3d 31, 37 (1st Cir. 2001) (“This does not mean, of course, that every sua

sponte dismissal entered without prior notice to the plaintiff automatically must be reversed. If it

is crystal clear that . . . amending the complaint would be futile, then a sua sponte dismissal may

stand.”); Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority

                                                     4
view that sua sponte dismissal of a meritless complaint that cannot be salvaged by amendment

comports with due process and does not infringe the right of access to the courts.”). Because

Plaintiff cannot cure the deficiencies in his complaint, this Court holds that leave to amend is not

warranted here.

                                      APPELLATE ISSUES

       Under 28 U.S.C. § 1915(a)(3), the Court must also consider whether an appeal by

Plaintiff here would be taken in good faith. The good faith standard is an objective one.

Coppedge v. United States, 369 U.S. 438, 445 (1962). It would be inconsistent for a district

court to determine that a complaint should be dismissed prior to service on the Defendants but

has sufficient merit to support an appeal in forma pauperis. See Williams v. Kullman, 722 F.2d

1048, 1050 n.1 (2d Cir. 1983). The same considerations that lead the Court to dismiss this case

for failure to state a claim also compel the conclusion that an appeal would not be taken in good

faith. This Court thereforeCERTIFIES, under 28 U.S.C. § 1915(a)(3), that any appeal here by

Plaintiff would not be taken in good faith.

       The Court also addresses the assessment of the $505 appellate filing fee if Plaintiff still

appeals the dismissal of this case. A certification that an appeal is not taken in good faith does

not affect an indigent prisoner plaintiff’s ability to benefit from the installment procedures in

§ 1915(b). See McGore v. Wrigglesworth, 114 F.3d 601, 610–11 (6th Cir. 1997), partially

overruled on other grounds by LaFountain, 716 F.3d at 951. McGore sets out specific

procedures for implementing the PLRA, §§ 1915(a)–(b). The Court therefore instructs Plaintiff

that, if he wishes to benefit from the installment procedures for paying the appellate filing fee, he

must comply with the procedures set out in the PLRA and McGore. To do that, he must file an




                                                  5
updated in forma pauperis affidavit and a current, certified copy of his inmate trust account for

the six months immediately preceding the filing of the notice of appeal.

       For analysis under 28 U.S.C. § 1915(g) of future filings by Plaintiff, this is the first

dismissal of one of his cases as frivolous or for failure to state a claim. This strike will take

effect when this Court enters judgment. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763–64

(2015).

                                         CONCLUSION

       In conclusion, the Court DISMISSES Plaintiff’s complaint for failure to state a claim on

which relief can be granted, under 28 U.S.C. §§ 1915(e)(2)(B)(ii)–(iii) and 1915A(b)(1)–(2).

And leave to amend is DENIED. The Court also CERTIFIES that any appeal here would not be

taken in good faith. Because the Court is dismissing Plaintiff’s complaint, his motion for

summary judgment, (ECF No. 10), is DENIED.

       SO ORDERED, this 13th day of September, 2019.

                                               s/ Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




                                                  6
